DETAILED ACTION 
This Office action has been issued in response to amendment filed September 26, 2022. 
Claims 1, 4, 8, 11, 15 and 18 have been amended. Claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 09/26/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Objection
4.	In claim 15, a portion of recitation "A computer program product..." has been missing from the preamble as originally recited. It is noted that dependent claims 16-20 recite "The computer program product as recited in claim 15.
Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claims 4, 8, 11, 12, 15, 18 and 19 each of them recited the limitations of “provide at least one input”, “providing, by the processor” (e.g. claim 4, line 4). The term “provide” or “providing” is merely intended use, which does not further limit the claimed invention and does not distinguish from the prior art of record.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claim 8 recited the limitations of “system and database”, which is a machine claim.  However, the system and dataset all of the elements claimed could be reasonably interpreted in light of the disclosure by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.  The system of claim 8 (e.g., a system comprising a database system implementing using a server system) can be directed to software per se since its recited components "a database system" or "a server system" can be interpreted as software components. In order for such a software claim to be statutory, it must be claimed in combination with an appropriate hardware component (e.g. hardware processor) to establish a statutory category of invention and enable any functionality to be realized.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Relyea (US 2010/0199198 A1) in view of Rubin et al. (US 2010/0325166 A1), hereinafter Rubin.  
As for claim 1, Relyea teaches a method, comprising: responsive to a first request from a client device to add an instance of a loop clement type to a layout represented in a graphical user interface (GUI), updating, by a processor, the layout by adding a first loop element to the layout, the first loop element being defined by a loop clement symbol and a loop connector path connected to the loop symbol, the first loop element corresponding to a first set of computer-readable instructions configured to….over computer-readable instructions corresponding to elements added to the first loop element (see [0003], design layout a collection of UI elements and/or respective spatial properties, the  respective UI elements, a set of size values corresponding to a UI element determined. The set of size values may comprise width, height, centering value, origin, x offsets, y offsets, and/or any other size values of the UI element, [0018], user interface and developer add and position objects within a design layout and automatically position objects within the design layout, [0052]):
responsive to a second request to add an instance of a second clement type to the first  loop element, calculating, by the processor, a set of rendering parameters for a portion of the layout including the first loop clement using a set of spacing rules and a set of dimensions associated with the second element type, the instance of the second element type corresponding to a second set of computer-readable instructions (see [0003], a determination made as to whether size values within the set of size values are non-integer values, [0028], centering an image with odd valued dimensions within a space with even valued dimensions  produce a non-integer valued centering value. The centering value comprise a horizontal centering value and/or a vertical centering value, [0034], the size determination component request the rule component to update the non-integer value based upon a produced integer value, [0067], e.g. A or B is satisfied under any of the foregoing instances, [0052]);
generating by the processor, an updated layout by applying the set of rendering parameters to the portion of the layout, the updated layout including…first loop clement defined by the loop symbol and…loop connector path on which a second element of the second clement type is positioned, the…..loop connector path being connected to the loop symbol; and outputting by the processor, the updated layout (see [0004], a set of rules  applied to a non-integer value to produce an integer value. A rounding rule applied to round the non-integer value to a nearest integer value. The non-integer value within the set of size values updated based upon the produced integer value (e.g., the non-integer value is replaced by the integer value, [0018], design layout include manually add and position objects, [0029], non-integer value within the set of size values updated based upon the produced integer value, [0031]).
Relyea teaches the claimed invention but does not explicitly teach limitations of computer-readable instructions configured to iterate over computer-readable instructions; an expanded first loop clement; an expanded loop connector path; the expanded loop connector path. In the same field of endeavor, Rubin teaches the limitations of an expanded first loop clement; an expanded loop connector path; the expanded loop connector path (see [0236], data types that wrapped by the data series include a table column, repeating rows in a table, a hierarchy, a dimensional hierarchy, [0084], the variety of input data that the data portion 300 is able to accept is expandable). 
Relyea and Rubin both references teach features that are directed to analogous art and they are from the same field of endeavor, such as user interface to design layout objects arranged at different coordinates. User interface to display multiple objects including updating values on the layouts. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rubins’s teaching to Relyea system for visual items driven by data provided to input parameters and represent elements in the scene. Thereby, automatically populate the element visual items with data, affecting the rendering of the data-driven element visual items. The visual items driven by data provided to input parameters a complex visual scenes can be created and modified through potentially quite simple user gestures (see Rubin, [0004]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a system claim for implementing those steps of claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rubins’s teaching to Relyea system for visual items driven by data provided to input parameters and represent elements in the scene. Thereby, automatically populate the element visual items with data, affecting the rendering of the data-driven element visual items. The visual items driven by data provided to input parameters a complex visual scenes can be created and modified through potentially quite simple user gestures (see Rubin, [0004]).
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a non-transitory computer-readable medium claim for implementing those steps of claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rubins’s teaching to Relyea system for visual items driven by data provided to input parameters and represent elements in the scene. Thereby, automatically populate the element visual items with data, affecting the rendering of the data-driven element visual items. The visual items driven by data provided to input parameters a complex visual scenes can be created and modified through potentially quite simple user gestures (see Rubin, [0004]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Relyea and Rubin teach:
the set of rendering parameters indicating a first set of coordinates associated with the expanded first loop element and a second set of coordinates associated with at least one of a third clement external to the first loop element or a connector external to the first loop clement (see Relyea, [0005]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Relyea and Rubin teach:
the set of spacing rules including one or more rules associated with the loop clement type (see Relyea, [0004]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Relyea and Rubin teach:
the first loop element including a first add clement user interface (UI) component, the method further comprising: responsive to an indication of user selection of the first add element UI component, generating an add element user interface configured to provide at least one input  mechanism, an indication of selection of the second clement type being received via the input mechanism (see Relyea, [0003]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Relyea and Rubin teach:
the expanded first loop clement including two add element Ul components, each add element UI component being configured to provide at least one input mechanism, the add clement Ul components boing separated by the second element and being equidistant from the second clement (see Relyea, [0020]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Relyea and Rubin teach:
 the set of spacing rules indicating a particular margin to maintain in association with the loop connector path (see Relyea, [0027]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Relyea and Rubin teach:
the expanded loop connector path including an internal portion on which the second element is positioned, a first external portion, and a second external portion, the first external portion and second external portion together encompassing the second element (see Relyea, [0018]-[0019], [0041]).
Claims 9-14 correspond in scope to claims 2-7 and are similarly rejected.
Claims 16-20 correspond in scope to claims 2-7 and are similarly rejected.
Prior Arts
11. 	iVoLVER: Interactive Visual Language for Visualization Extraction and Reconstruction. Mendez et al., ACM 2016.
US 20070204216 A1 teaches identify stored layout configurations that have been enabled so that only enabled layout configurations are selected. Periodically the stored layout configurations are re-loaded from the nonvolatile storage area to a memory when a change to the stored layout configurations is detected ([0012]).
US 20050172237 A1 teaches user interface controls, information received on which elements to exclude from the display of which devices, information may be received on the devices requiring short captions in place of regular captions for labeling elements ([0035]).

Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
11/28/22